Citation Nr: 0408501
Decision Date: 04/01/04	Archive Date: 05/14/04

Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  92-22 886A	)	DATE APR 01 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a disability evaluation in excess of 20 
percent for cervical disc disease.

Entitlement to a disability evaluation in excess of 10 
percent for myositis in the right shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1977 until April 1980.  He was also a member of the 
Reserve Forces and his active duty for training periods 
included August 6 through 19, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904 (2003).  

The veteran requested that he be afforded a personal hearing 
at the RO in St. Louis before a member of the Board.  In a 
letter dated January 30, 1998, he was notified that his 
requested hearing had been scheduled for March 4, 1998, at 
the RO in St. Louis.  On the date of the hearing, he did not 
appear.  His claims file was subsequently sent to the Board 
for appellate review.  A decision was rendered by the Board 
in this case on May 8, 1998.

In a letter dated July 30, 1998, the veteran submitted a 
motion for reconsideration of a May 8, 1998 Board decision.  
The veteran's request was based on his contentions that, 
although he had failed to report for a scheduled hearing 
before a Veterans Law Judge, his failure to report was due to 
notice of the hearing being sent to his old address.  The 
veteran further indicated that he wished to be rescheduled 
for a hearing.

A review of the record indicates that it is likely that 
notice of the scheduling of this prior hearing was sent to 
the veteran's prior address.  Accordingly, in order to grant 
the veteran all consideration due him under the law, the 
Board finds that its May 8, 1998, decision should be vacated.  
A new decision on that issue will be entered.



ORDER

The Board's decision of May 8, 1998, is hereby vacated.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



Citation Nr: 9814419	
Decision Date: 05/08/98    Archive Date: 05/27/98

DOCKET NO.  94-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a disability evaluation in excess of 20 
percent for cervical disc disease.  

Entitlement to a disability evaluation in excess of 10 
percent for myositis in the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1977 until April 1980.  He was also a member of the 
Reserve Forces and his active duty for training periods 
included August 6 through 19, 1989.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision granted service connection 
for cervical disc disease and for myositis in the right 
shoulder; each disability was assigned a 10 percent 
evaluation.  In July 1992, the RO received the veterans 
notice of disagreement pertaining to the assigned disability 
evaluations.  

In April 1993, the RO increased the disability evaluation for 
cervical disc disease from 10 to 20 percent, effective from 
the date of receipt of the veterans original claim, February 
1992, and affirmed and continued the 10 percent evaluation 
for right shoulder myositis.  The veteran pursued his appeal.  

Although this case is from the RO in Chicago, the veteran 
lives in south-western Illinois and, on appeal, he requested 
that he be afforded a personal hearing at the RO in St. Louis 
before a member of the Board.  In a letter dated January 30, 
1998, he was notified that his requested hearing had been 
scheduled for March 4, 1998, at the RO in St. Louis.  On the 
date of the hearing, he did not appear nor had he informed 
the RO personnel that he would not be able to attend the 
hearing.  His claims file was subsequently sent to the Board 
for appellate review and will be returned to the RO in 
Chicago, Illinois.  


CONTENTIONS OF APPELLANT ON APPEAL

Essentially, the veteran contends that the RO was incorrect 
in denying the benefits sought on appeal.  He maintains, in 
substance, that his cervical and shoulder disabilities are 
more severely disabling than currently evaluated.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings for 
cervical disc disease and for right shoulder myositis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veterans claim has been obtained by the 
RO.  

2.  Cervical disc disease is manifested by complaints of neck 
pain; objective medical evidence reveals no more than 
moderate limitation of neck motion, accompanied by pain, and 
muscle spasms.  

3.  Right shoulder myositis is manifested by complaints of 
pain; objective medical evidence reveals tautness and pain in 
the trapezius area and scapular muscle, tenderness along the 
medial border of the right scapular bone, good hand grip, 
bilaterally, no problem with pulling power, and good range of 
motion accompanied by pain along the right trapezius muscle.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for cervical disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5293-5290 (1997).  

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for right shoulder 
myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5021 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.41.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  




Background

While on active duty for training as an Army Reservist in 
August 1989, the veteran injured his neck and right shoulder 
while taking a physical fitness test.  The diagnoses were 
muscle strain and myositis of the cervical spine.  Follow-up 
medical treatment following his release from active duty for 
training revealed cervical disc disease at C6-7.  

A Social Security Administrative Law Judges decision, dated 
in January 1991, granted the veteran disability insurance and 
supplemental security income benefits.  The decision also 
notes that the veteran had been disabled since August 1989, 
and that his disability status would run through December 
1993.  The Administrative Law Judge had found that the 
veterans medical condition, which included herniated nucleus 
pulposus at C6-7, central and right; degenerative joint 
disease of the cervical, thoracic, and lumbar spines; and 
obesity; precluded the veteran from work-related activity.  

I.  Cervical Disk Disease

Under the rating schedule utilized by VA in evaluating 
disabilities, the veterans cervical disc disease is 
evaluated as intervertebral disc syndrome under Diagnostic 
Code (DC) 5293 and under DC 5290 for limitation of motion of 
the cervical spine.  In addition to consideration under those 
codes, consideration is given to functional loss, pain, and 
weakness of the cervical area.  See 38 C.F.R. §§ 4.40, 4.45.  

The code for intervertebral disc syndrome provides that, if 
the disc syndrome symptomatology results in mild disability, 
a 10 percent evaluation is warranted.  If the symptomatology 
is moderate with recurring attacks, a 20 percent evaluation 
is warranted.  For a 40 percent evaluation, the medical 
evidence must show severe disc syndrome with recurring 
attacks and only intermittent relief.  See 38 C.F.R. § 4.71a, 
DC 5293.  

Under DC 5290, slight limitation of motion of the cervical 
spine warrants a 10 percent evaluation and 20 percent is 
warranted if there is moderate limitation of motion.  For a 
30 percent evaluation, there must be medical evidence of 
severe limitation of motion.  See 38 C.F.R. § 4.71a.  

The veteran contends that he experiences constant neck pain 
and muscle spasm.  He also noted that his last job was in 
January 1990, when he was a helicopter machinist in the Army 
Reserve, and that he had not found any job since then.  On VA 
examination of May 1992, X-rays of his neck revealed no 
abnormalities.  Physical examination found that he had slight 
limitation of motion of his neck as evidenced by range of 
motion studies showing flexion to 35 degrees, lateral flexion 
to 40 degrees, forward bending to 45 degrees, and backward 
bending to 25 degrees.  The examiner noted that all ranges of 
motion were performed by the veteran without manifestation of 
any discomfort.  The physician also noted that she had found 
no muscle weakness, atrophy or fasciculation.  

The veterans VA outpatient treatment records show that, in 
November 1992, he underwent medical evaluation in a 
neurosurgery clinic for complaints of neck pain.  On 
examination, the results of the range of motion studies of 
his neck were good.  The examiner noted that he had found no 
atrophy weakness or sensory changes in the veterans upper 
extremities.  

On VA examination of January 1993, the veteran related that 
he had not had any regular employment since 1985.  However, 
he was in the Reserves and he was called to work a lot, in 
addition to his normal weekend duty once per month.  The 
veterans range of motion of his neck showed forward flexion 
to 50 degrees, backward bending was from 45 to 50 degrees, 
flexion to the right was to 30 degrees, and to the left was 
to 33 degrees, and rotation was to 45 degrees.  The examiner 
noted that all of the ranges of motion were performed by the 
veteran with discomfort.  The diagnoses included cervical 
disc disease, symptomatic with muscle spasms.  

The veteran underwent Magnetic Resonance Imaging (MRI) of his 
neck in February 1993.  This VA MRI revealed no indication of 
a vertebral collapse or disc space narrowing.  There was no 
cervical spinal stenosis or cord compression seen.  The 
impression was a normal cervical MRI.  

The veteran again underwent VA medical examination in 
November 1994.  At the time, he related that he had returned 
to school in August 1994, and that at the end of the day, he 
had discomfort along the paravertebral area of the cervical 
spine.  He also related that he was taking muscle relaxants 
three times a day and that he had a cervical collar which he 
wore about three or four times a week when he experienced a 
lot of neck pain.  On physical examination, tautness, 
swelling, and tenderness were found along the veterans 
trapezius area and scapular muscle.  On range of motion 
study, the veteran was able to flex his neck forward flex to 
50 degrees, backward extend to 30 degrees, lateral flex to 30 
degrees, and rotate to the right to 45 degrees, and to the 
left to 55 degrees.  The physician noted that the veteran 
performed all motions with discomfort.  

In reviewing the evidence, the Board notes that the veterans 
cervical spine disability is manifested by no more than 
moderate limitation of motion accompanied by pain, described 
as discomfort on medical examination.  Considering the degree 
of the veterans limitation of motion of his neck, 
accompanied by objective evidence of pain, muscle spasms and 
tenderness, the Board finds that the functional loss 
attributable to the veterans cervical spine disability 
meets, but does not exceed, the criteria for a 20 percent 
evaluation.  For a higher evaluation, the medical evidence 
would have to show that he is experiencing severe disc 
syndrome with recurring attacks with intermittent relief.  
The results of a recent MRI revealed that his neck was 
normal, with no evidence of vertebral collapse, disc space 
narrowing, spinal stenosis, or cord compression.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Furthermore, in the 
absence of evidence showing cervical ankylosis (DC 5287), 
there is no other potentially applicable diagnostic code 
pursuant to which a higher schedular evaluation could be 
assigned.  

II.  Right Shoulder Myositis

The veterans right shoulder disability also occurred during 
his August 1989 active duty training period.  The RO granted 
service connection for right shoulder myositis in June 1992, 
and a 10 percent evaluation was assigned.  The veteran 
contends that this disability warrants a higher evaluation.  

The veterans VA neurological examination in May 1992 was 
normal.  Physical evaluation showed range of motion of the 
right shoulder to be 90 to 135 degrees forward elevation, 90 
to 120 degrees swinging the arm backward, abduction from 90 
to 150 degrees going upward, 0 to 105 degrees external 
rotation, and 0 to 45 degrees internal rotation.  The 
examiner noted that in doing the manipulations, the veteran 
showed discomfort, mostly over the right eighth intercostal 
space on the posterior midclavicular line.  An X-ray of the 
right shoulder revealed focal linear areas of sclerosis at 
the neck of the humerus which were consistent with an old 
bony infarct.  

During the veterans VA examination of January 1993, the 
examiner found muscle spasm over the right trapezius and 
suprascapular muscles; there was tenderness along the 
scapular border on palpation.  Right shoulder range of motion 
studies showed forward elevation to 165 degrees, abduction to 
170 degrees, and external and internal rotation to 90 
degrees.  The examiner noted that the veteran exhibited 
discomfort during the manipulations of his right trapezius 
muscle.  He had good pulling power with both upper 
extremities.  He was able to elevate and depress his right 
shoulder against strong resistance, but with a little bit of 
discomfort.  He had good hand grip, bilaterally, and there 
was full pinprick sensation on both hands.  The diagnoses 
included myositis in the right shoulder area, symptomatic.  

During the veterans November 1994 VA examination, the 
examiner found tautness in the area of the right trapezius 
and scapular muscle.  Both the scapular muscle and bone 
appeared swollen and tender on deep palpation.  He had good 
hand grip, bilaterally, and he had no problem with pulling 
power of both upper extremities.  He was able to elevate and 
depress the extended upper extremities against resistance 
strongly, with a little bit of pain along the right trapezius 
area.  The examiner noted that the veteran had good range of 
motion of the right shoulder as manifested by forward flexion 
to 165 degrees, abduction to 165 degrees; and to 90 degrees 
on both external and internal rotation, but with discomfort 
along the right trapezius muscle.  

The Board notes that, when a specific condition which is not 
listed in the rating schedule is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which, not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.  

In the veterans case, his right shoulder disability is rated 
under that part of the schedule pertaining to the 
musculoskeletal system.  In the case of myositis, Diagnostic 
Code (DC) 5021, it is rated as degenerative arthritis, DC 
5003, which, when established by X-ray findings, will be 
rated on the basis of limitation of motion of the shoulder.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  

The record shows that the veteran is right-hand dominant.  
Under DC 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  Under Code 5201, a 20 percent 
evaluation is warranted for limitation of motion of either 
the major or minor arm when motion is possible to the 
shoulder level.  A 30 percent evaluation is warranted for the 
major arm and 20 percent for the minor arm if motion is 
possible to midway between the side and shoulder level.  A 40 
percent evaluation for the major arm, or 30 percent 
evaluation for the minor arm, requires that motion be limited 
to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  In 
addition to consideration under the appropriate code, 
consideration is given to functional loss, pain, and weakness 
of the affected area.  See 38 C.F.R. §§ 4.40, 4.45.  

In the veterans case, the medical evidence shows that the 
right shoulder myositis is manifested by tautness and pain in 
the trapezius area and scapular muscle.  There is also 
tenderness along the medial border of the right scapular 
bone.  He has good grip, bilaterally, and he has no problem 
with pulling power.  He can elevate and depress the extended 
upper extremity against resistance strongly.  He has good 
range of motion with pain, described as discomfort, along the 
right trapezius muscle.  He is able to raise his right, the 
dominant arm, to over 90 degrees, which is to shoulder level, 
without difficulty.  See 38 C.F.R. § 4.71, Plate I.  
Neurological examination results are normal.  Considering the 
degree of limitation of motion and objective evidence of 
pain, the Board finds that the functional loss attributable 
to the veterans right shoulder myositis meets, but does not 
exceed the schedular criteria for a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.40, 4.45.  

Furthermore, in the absence of, or disability comparable to, 
ankylosis of scapulohumeral articulation (DC 5200), or 
impairment of the humerus (DC 5202), there is no other 
potentially applicable diagnostic code pursuant to which a 
higher schedular evaluation could be assigned for myositis in 
the veterans right shoulder.  

Conclusion

The above decision is based on application of pertinent 
provisions of the VAs Schedule for Rating Disabilities.  
Further, the Board finds no indication that the schedular 
criteria are inadequate to evaluate the disabilities under 
consideration.  In the present case, although the Board has 
found that the veterans cervical disc disease meets the 
criteria for a 20 percent schedular evaluation, and his right 
shoulder myositis meets the criteria for a 10 percent 
schedular evaluation, there is no showing that either 
disability, in and of itself, has caused marked interference 
with employment, beyond that contemplated in the assigned 
evaluation, or necessitated frequent periods of 
hospitalization.  Although he has not held gainful employment 
for a number of years, he has been able to perform extra 
military Reserve duty and return to school.  In the absence 
of evidence of such factors as outlined above, the Board 
finds that the criteria for submission for assignment of 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996), Floyd v. Brown, 9 Vet. App. 88, 96 (1996).








ORDER

A disability evaluation in excess of 20 percent for cervical 
disc disease is denied.  

A disability evaluation in excess of 10 percent for right 
shoulder myositis is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
